DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A pre-amendment of 10/20/21 was submitted on the filing date of the present application. The pre-amendment includes a replacement drawing sheet (Fig.1A) and a specification amendment to provide a cross-reference to the parent application.
Drawings
The replacement drawing for Fig.1A was received on 10/20/2021.  The drawing is acceptable.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-6 and 8-19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of prior U.S. Patent No. 11,166,497. This is a statutory double patenting rejection because claims 1-6 of the instant application are coextensive in scope with claims 1-6 of ‘497 and claims 8-19 are coextensive in scope with claims 7-18.
Claim 20 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 19 of prior U.S. Patent No.11,166,497. This is a statutory double patenting rejection because claim 20 of the instant application is coextensive in scope with claim 19 of ‘497.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 12-19 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 12 recites the cloth tube length relative to a distance from the frame to shoulders of the person.  This rejection may be overcome by amending the claim to recite the intended function of the cloth tube as follows: “the cloth tube is much longer than a distance from the frame to shoulders of the person when the protective headgear is worn.” See the rejection under 35 USC 112b for the recitation of “much longer”. Similarly for claim 13, the claim should be amended to recite the intended function of the fabric bottom as follows: “wherein a seal around a neck of the person is formed by the fabric bottom when the protective headgear is worn”. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 5, 7, 10, and 12-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For claim 4, the scope of “large” is unclear in that the specification doesn’t provide a standard for ascertaining the metes and bounds of a surface area that is considered as “large”.  Also, “to keep” should be revised to recite “configured to keep” to clearly recite the intended function of the fabric bottom surface area. Claim 7 recites the airflow is “matched with” properties of the first air chamber. It’s not clear what is being claimed in that the airflow is a part of an intended use of the headgear. For claim 10, please revise to more clearly recite features of the filtering fabric as follows: “the filtering fabric of the fabric top and fabric bottom has a surface area configured to diffuse air into the first chamber when the fan is off and the protective headgear is worn, to allow the person to breathe.” Claim 12 recites the cloth tube is “much longer” than a distance from the frame to shoulders of the person. The term “much” modifies the “longer” term; however, the scope of “much longer” is unclear- what should the length of the cloth tube of a prior art reference be relative to a distance from the frame to shoulders of the person in order to meet the “much longer” limitation? Claims 13 and 14 recite a seal around a neck of the person. The seal is a function of wearing the headgear such that the claims should be amended accordingly as follows: “a seal is formed around a neck of the person by the fabric bottom when the protective headgear is worn.” (claim 13) and “the seal is formed around the neck by a weight and folded configuration of the fabric bottom when the protective headgear is worn.” (claim 14)  Claim 15 should also be amended to reflect the intended use or function of the fabric bottom of the protective headgear as follows: “the fabric bottom is configured to form a cowl neck around the neck of the person wearing the protective headgear.”  Claims 16 and 17 should be amended to recite the intended function of the fabric bottom as follows: “the fabric bottom is of a size to allow the person to scratch the face without breaking the seal around the person’s neck” (claim 16) and “the fabric bottom is of a size to allow the person to clean the transparent face mask without breaking the seal around the person’s neck” (claim 17). Claim 19 recites terms of degree that are unclear in that the scope of “significant area” and “minimal impact” is not defined in the specification. Claim 18 and 19 should be revised to recite the intended function of the fabric bottom as follows: “the fabric bottom is of a size to allow the person wearing the protective headgear to touch an object in the first air chamber without breaking the seal around the neck, such that the filtering fabric remains between the hand and the object being touched.”  (claim 18) and “the fabric bottom is flexible and the first air chamber has an internal volume such that the person can slip a hand completely inside the first air chamber without opening a significant area of the neck seal, and with minimal impact to air pressure in the first air chamber (claim 19- see rejections regarding terms of degree). For claim 20, please revise to recite the intended function of the fan as follows: “a fan arranged in the fan compartment and configured to draw air into the fan compartment through the air inlet and push air out the air outlet” and “a fabric bottom...configured to form a first air chamber receiving air from the air outlet and defined by the frame, the transparent face mask, and the fabric bottom,” and “a fabric top… configured to form a second air chamber providing air to the air inlet and defined by the frame and the fabric top,”. Claim 20 lacks antecedent basis for “the person” in line 3. 

Allowable Subject Matter
There is no prior art applied to the pending claims at this time. 



Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732